Citation Nr: 1825952	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-52 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include whether new and material evidence has been received to reopen to the claim.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for the residuals of a stroke, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for vision loss.

8.  Entitlement to service connection for hysterectomy.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The August 2014 rating decision confirmed and continued prior denials of service connection for a back disability, an acquired psychiatric disorder, a right leg disability, a right ankle disability, a left ankle disability, vision loss, and hysterectomy from a September 2013 rating decision, after the Veteran submitted new evidence regarding the claims.  Thus, the August 2014 rating decision relates back to the May and November 2013 claims that led to the initial decision in September 2013.  The Board notes a final June 1992 rating decision initially denied service connection for an acquired psychiatric disorder and a back disability; therefore, the Board must determine whether new and material evidence has been received to reopen the claims even though they were previously considered reopened by the Agency of Original Jurisdiction (AOJ).  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This procedural posture is reflected in the issue statements on the title page of this decision.

The February 2015 rating decision denied reopening of the Veteran's service connection claim for the residuals of a stroke, as well as entitlement to TDIU.

The Veteran withdrew her request for a Board hearing in an April 2018 written statement.  See 38 C.F.R. § 20.704(d) (2017).

The issues of service connection for an acquired psychiatric disorder, the residuals of a stroke, a right leg disability, a right ankle disability, a left ankle disability, vision loss, and hysterectomy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA has received new evidence since a January 2002 rating decision that denied service connection for a back disability that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  VA has received new evidence since a January 2012 rating decision that denied service connection for an acquired psychiatric disorder and the residuals of a stroke that relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's current back disability is the result of an in-service injury.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claims for a low back disability, an acquired psychiatric disorder, and the residuals of a stroke.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A June 1992 rating decision denied service connection for an acquired psychiatric disorder and a back disability.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claims within one year of notice of the decision, so the June 1992 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A January 2002 rating decision confirmed and continued the denial of service connection for a back disability.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claims within one year of notice of the decision; therefore, the January 2002 rating decision is the most recent final decision regarding the service connection claim for a back disability.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A January 2012 rating decision denied service connection for the residuals of a stroke and confirmed and continued the prior denial of service connection for an acquired psychiatric disorder.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claims within one year of notice of the decision.  Thus, the January 2012 rating decision final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.  It also constitutes the most recent final decision regarding the service connection claim for an acquired psychiatric disorder.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

As noted in the introduction, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's claims is warranted.  In March 2017, the Veteran submitted an opinion from a private provider, S.M., M.D., that addresses all three claims and relates the claimed disabilities to either an injury or disease in service or another claimed disability.  This evidence was not of record at the time of the prior denials, relates to the bases for the prior denials, and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.


II.  Service Connection - Low Back Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The record establishes the Veteran has a current back disability, as she has been diagnosed as having intervertebral disc disease in the appeal period.  The Veteran's service treatment records reveal she sought treatment for back pain following an in-service incident in which she also injured her service-connected right shoulder.  The only issue that remains is whether there is a nexus between the current disability and the injury noted in service.

In August 2014, a VA examiner provided an opinion indicating the Veteran's current back disability is less likely than not the result of a disease or injury in service.  The August 2014 VA examiner indicated there was no evidence of a back condition in service.  The Board finds this opinion to be of no probative value because it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A December 1979 service treatment record clearly indicates the Veteran sought treatment for central back pain and reduced range of motion.  The December 1979 treatment note further suggests the complaints of back pain and reduced range of motion were not an isolated incident, as the treating provider noted a history of prior back problems in service.  As such, the Board affords the August 2014 no evidentiary weight in the analysis of the Veteran's claim.

In March 2017, a private provider, S.M., M.D., provided an opinion regarding the Veteran's claim and indicated the Veteran's current back disability is "more likely than not" the result of injuries sustained during a fall in a foxhole in October 1979 that also resulted in a dislocated right shoulder.  S.M., M.D., noted in-service providers associated the Veteran's complaints of back pain with the event that caused the shoulder injury, which is now a service-connected disability.  S.M., M.D., acknowledged the back condition is not as well documented in service treatment records, but explained that this is likely due to the priority of the more severe right shoulder injury.  S.M., M.D., further explained the limited documentation of the claimed back injury should not negate the existence of the reported injury because no medical record can ever be considered an all-inclusive and comprehensive record of all a patient's complaint.  S.M., M.D., concluded it is likely a back condition was incurred during the foxhole incident, as reported by the Veteran, given the force required to dislocate her shoulder.

In November 2017, a second VA examiner provided an opinion regarding the Veteran's claim and indicated the Veteran's current back disability is less likely than not the result of a disease or injury in service.  The November 2017 VA examiner acknowledged the in-service treatment for back pain, but determined the current disability is more likely the result of aging than the in-service manifestations of back pain.  The November 2017 VA examiner addressed the March 2017 private opinion and indicated it should be discounted because it was based solely on the Veteran's lay reports.

After review of the record, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's current back disability is the result of service.  As previously noted, the Board finds the August 2014 VA opinion has no probative value; therefore, the Board must weigh the remaining opinions against each other.  A private opinion is no more or less probative than that of a VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  S.M., M.D., considered an accurate factual history of the claimed disability, to include the Veteran's lay statements, and provided a well-reasoned rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The record also shows the Veteran has consistently maintained that she incurred a back disability in service for almost three decades, as evidenced by her multiple attempts to reopen her claim.  The Board finds this contemporaneous evidence of continuous symptoms since service provides support for the March 2017 private opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for a back disability is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

The service connection claims for a low back disability, an acquired psychiatric disorder, and the residuals of a stroke are reopened.

Entitlement to service connection for a back disability is granted.





REMAND

VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(1).  In a February 2018 written statement, the Veteran's representative reported there are outstanding medical records related to the Veteran's February 2010 hysterectomy at the West Georgia Medical Center.  The Veteran's representative specifically requested VA assistance in obtaining these outstanding records; therefore, VA must make reasonable efforts to obtain the records to fulfill its duty to assist.

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has reported vision loss.  She is competent to report observable symptoms like vision loss.  There is evidence in service treatment records that she suffered blurred vision and a left eye laceration after a fight in January 1980.  Thus, the Board finds VA must provide an examination regarding the Veteran's service connection claim for vision loss.

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The Board finds the opinions currently of record regarding the Veteran's service connection claims for a bilateral ankle and right leg disability are inadequate to make an informed decision on the Veteran's claims.  A November 2017 VA examiner noted the Veteran's reports of ankle and right lower extremity pain are the result of edema and not the result of in-service manifestations of bilateral tendonitis.  The Board finds this rationale inadequate as it does not address the underlying cause of the swelling and pain in the Veteran's ankles and right lower extremity.  The Board also deems the March 2017 private opinion inadequate to make an informed decision on the Veteran's claims because it attributes the current manifestations to the October 1979 incident in which the Veteran fell in a foxhole without adequate consideration of service treatment records that predate this event.  Thus, a new opinion regarding the service connection claims for a bilateral ankle and right leg disability is necessary.

The Board also finds the opinions regarding the Veteran's service connection claim for an acquired psychiatric disorder are inadequate to make an informed decision on the Veteran's claim.  The most recent VA examiner indicated he was unable to provide an opinion regarding the Veteran's claim because she was under the influence of drugs at the time of the examination.  The prior examinations failed to adequately address secondary service connection and the interrelated nature of the claims on appeal.  The March 2017 private opinion, while addressing the interrelated nature of the Veteran's claims, fails to specifically address the specific diagnoses included in the record.  As a result, a new opinion addressing the Veteran's service connection claim for an acquired psychiatric disorder is warranted.

The Board defers adjudication of the Veteran's service connection claim for the residuals of a stroke and TDIU claim, as these claims are inextricably intertwined with the other issues being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make reasonable efforts to assist the Veteran in obtaining outstanding treatment records related to her February 2010 hysterectomy at the West Georgia Medical Center.

If the records are obtained, schedule the Veteran for new examination to obtain an opinion addressing whether the hysterectomy is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

2.  Schedule the Veteran for an examination regarding her service connection claim for vision loss.

The selected examiner must provide an opinion addressing whether the Veteran has vision loss that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

3.  Schedule the Veteran for a new examination regarding her service connection claims for a bilateral ankle disability and a right leg disability.

The selected examiner must provide an opinion addressing whether the Veteran has a bilateral ankle and/or right leg disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is asked to specifically address the relevance of service treatment records that show treatment for bilateral Achilles tendonitis and swelling in the lower extremities in March 1979, as well as the Veteran's reports that she injured her lower extremities when she fell in a foxhole after firing a weapon in October 1979.

The examiner is advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

4.  Schedule the Veteran for a new examination regarding her service connection claim for an acquired psychiatric disorder.

The selected examiner is asked to provide an opinion addressing whether the Veteran has an acquired psychiatric disorder that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by her service-connected disabilities.

With regard to secondary service connection, the opinion must address both causation and aggravation to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

If a previously diagnosed disorder is not found currently, the examiner must state whether the prior diagnosis was made in error or whether the disorder is now in remission.

The examiner is advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


